DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (figs. 1A-1B) directed to claims 17-25 in the reply filed on 8/12/2021 is acknowledged.  The traversal is on the ground(s) that, “In at least some embodiments, Species B and C may be intermediate products in the step of creating the articles of Species A. For example, the method of independent claim 33 may be used to create the flexible multilayer systems of Species B and Species C, each of which may be processed as described in the present application to achieve the flexible multilayer construction A (that is, the “second” grooves of Species B and C are, in some embodiments, trimmed away to a single groove product as in Species A, as described in the present application)…it would not be burdensome for the Examiner to search all pending claims…Applicant submits that for restriction to be effected among the claims of Species A, B, and C, it would place an undue burden by requiring payment of separate filing fees for examination of the nonelected claims”.     
This is not found persuasive because Species A, B and C all have differing structure that when viewed in light of each other would not be obvious over each other and do not form a single general inventive concept having a same or corresponding special technical feature as required by Rule 13.1. Applicant’s allegation that Species B 
Regarding Applicant’s argument of burden. Given that Species A, B and C have different structure (different groove features) and method steps searching in the H05K1 (for the device) areas and searching in H05K3 and H01L21 (for the method and plural groove structure) areas a clear burden would be present. 
Regarding Applicants argument regarding “undue burden by requiring payment of separate filing fees” the Examiner points out that the patent application claims should be made to a single inventive concept and if multiple inventive concepts having different structure and different embodiments are present they may indeed need to be separately filed to be properly examined.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 26-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim language of claim 17 “the reflective material is placed on a top surface of either the first or second pad, the placement is limited to within 20 microns of the groove” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-if…the placement is limited to within 20 microns of the groove”. The phrase “wherein if” is not considered a positive recitation and does not structurally require the give feature after the clause. Additionally “the placement is limited to within 20 microns of the groove” does not fully define what is meant. It appears it could be related to height above the groove or width along the pad outside the groove. Further clarification is required.

The term “about” in claims 17, 18, 19, 20 and 23-25 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further claim amendment is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussell et al. (US PG. Pub. 2015/0062915).

Regarding claim 17 – Hussell teaches a flexible multilayer construction (figs. 4-8C [paragraph 0049 & claim 19] Hussell states, “substrate 210…a substrate comprises providing a ceramic substrate, a metallic substrate, a metal core printed circuit board, a flexible substrate,”) for mounting a light emitting semiconductor device (LESD) (fig. 6D, 104 [paragraph 0029] Hussell states, “at least two light emitting diode (LED) devices 104”; LEDs are considered semiconductor devices), comprising: a flexible dielectric substrate (210; discussed in paragraph 0049 and claim 19 above) comprising opposing top and bottom major surfaces and an LESD mounting region (region shown having the LESD 104 thereon) on the top major surface; electrically conductive spaced apart first (208 [paragraph 0048] Hussell states, “pads 206, 208”) and second pads (206) disposed in the LESD mounting region for electrically connecting to corresponding electrically conductive first (fig. 8C, 812 [paragraph 0035] Hussell states, “Electrical contacts can comprise an anode conductive pad 812 and a cathode conductive pad 814”) and second (814) terminals of an LESD (104) received in the LESD mounting region (claimed structure shown in figure 6D), the first (208) and second (206) pads defining a groove (figs. 4 and 8C, G and 816 [paragraph 0031 & 0035] Hussell states, “gap G…gap 816”; figure 6D shows the gap 816 and gap G being aligned) therebetween having a maximum width less than about 250 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”) and a maximum depth d (figure 1C shows the depth d being the thickness of the pads 206 & 208); and an electrically insulative reflective material (fig. 6D, 214 [paragraph 0054] Hussell states, “electrically non-conductive reflective layer 214”) at least partially filling the groove to a maximum thickness greater than about 0.7d and less than about 1.2d ([paragraph 0054] Hussell states, “the electrically non-conductive reflective layer 214 can have a height that is lower than or equal to the height of the conductive traces or pads, as shown in FIG. 3D. Alternatively, in some aspects, the electrically non-conductive reflective layer 214 can have a height that's higher than the height of the conductive traces or pads”; “equal to the height” gives a d=1) and a maximum width less than about 270 microns (the gap G/16 is given to be 75 microns or less; figure 6D shows the non-conductive reflective layer 214 filling the gap G/16 and therefore has a width less than 270 microns within the groove G/16).

Regarding claim 18 – Hussell teaches the flexible multilayer construction of claim 17, wherein the maximum width of the groove (figs. 4 & 8C; G and 816) is less than about 100 microns ([paragraph 0035] Hussell states, “gap 816 can for example be approximately 75 .mu.m or less”).

Regarding claim 20 – Hussell teaches the flexible multilayer construction of claim 17, wherein the maximum width (fig. 4, width of G) of the groove (G) is w and the maximum width of the filled reflective material (214 shown between pads 206 & 208) is less than about 1.1w (figure 6D shows the reflective material 214 filling the groove along its with and therefore w=1).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al. in view of Jagt et al. (US PG. Pub. 2014/0001497).

Regarding claim 19 – Hussell teaches the flexible multilayer construction of claim 17, but fails to teach wherein d is in a range from about 10 microns to 70 microns
 	Jagt teaches a depth d (fig. 5, depth shown between pads 106 and 108) of a groove (see groove between pads 106 and 108) wherein d is in a range from about 10 microns to 70 microns ([paragraph 0012] Jagt states, “the gold is typically applied as a thin layer of sub-micron to a few micron thickness for cost saving, and is typically covering a cheaper thick copper layer, e.g. 10 to 100 micron thick. An intermediate adhesion layer between both layers may be present, such as nickel to bond gold to copper.”; the depth will be equivalent to the thickness of the pads). 
  	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove having a specific depth d filled with a reflective material as taught by Hussell with depth d being in a range from about 10 microns to 70 microns as taught by Jagt because Jagt states regarding this structural arrangement of the groove, depth and 

Regarding claim 21 – Hussell teaches the flexible multilayer construction of claim 17, but fails to teach wherein if, when the reflective material is at least partially filling the groove, some of the reflective material is placed on a top surface of either the first or second pad, the placement is limited to within 20 microns of the groove.
 	Jagt teaches wherein if, when the reflective material (fig. 4, 401 [paragraph 0037] Jagt states, “reflective compound”) is at least partially filling the groove (see groove shown between pads 108 and 106), some of the reflective material (401) is placed on a top surface of either the first or second pad ([paragraph 0037] Jagt states, “the metallic connection pads 106 and the metal tracks 108 are thus, after the second step 202, at least partly covered with the reflective compound 401”).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the placement being limited to within 20 microns of the groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the electrically insulative reflective material will prevent the electrical connection between the LESD terminal and the pads of the flexible dielectric substrate. If the electrically insulative reflective material covers too much of the pads a poor electrical connection will result.


 	Jagt teaches having an average optical transmittance of less than about 25% in a visible range of the spectrum ([paragraph 0034] Jagt states, “The amount of reflectance may be tuned. It is typically desirable to achieve a high reflectivity, such to achieve a reflectance higher than 80%, preferably higher than 90%, more preferably higher than 95%. A typical layer thickness for the reflective coating ranges from about 1 micron to about 100 micron. A thicker layer typically leads to a higher reflectance”; given that the reflectance is 90% the transmittance will be less than 25%) at a location on the filled reflective material (fig. 5, 114 [paragraph 0034] Jagt states, “a reflective coating 114 which is arranged to reflect the light emitted by the light-emitting device 112 thereon”) inside lateral edges of the groove (see groove shown between pads 106 and 108). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove filled with a reflective material as taught by Hussell with the average optical transmittance of less than about 25% in a visible range of the spectrum at the groove having the reflective material as taught by Jagt because Jagt states, “The reflective coating is advantageous for enhancing the light-output of the LED package reducing light losses in the parts covered by the reflector. Also, as many light applications are prone to send at least part of the emitted light flux back to the LED 

Regarding claim 24 – Hussell teaches the flexible multilayer construction of claim 17, but fails to teach having an average optical reflectance of greater than about 70% in a visible range of the spectrum at a location on the filled reflective material inside lateral edges of the groove.
 		Jagt teaches having an average optical reflectance of greater than about 70% in a visible range of the spectrum  ([paragraph 0034] Jagt states, “The amount of reflectance may be tuned. It is typically desirable to achieve a high reflectivity, such to achieve a reflectance higher than 80%, preferably higher than 90%, more preferably higher than 95%. A typical layer thickness for the reflective coating ranges from about 1 micron to about 100 micron. A thicker layer typically leads to a higher reflectance”) at a location on the filled reflective material (fig. 5, 114 [paragraph 0034] Jagt states, “a reflective coating 114 which is arranged to reflect the light emitted by the light-emitting device 112 thereon”) inside lateral edges of the groove (see groove shown between pads 106 and 108).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove filled with a reflective material as taught by Hussell with the average optical reflectance of greater than about 70% in a visible range of the spectrum at the groove having the reflective material as taught by Jagt because Jagt states, “The reflective coating is advantageous for enhancing the light-output of the LED package 

Regarding claim 25 – Hussell teaches the flexible multilayer construction of claim 17, but fails to teach having an average optical reflectance of greater than about 80% in a visible range of the spectrum at a location on the filled reflective material inside lateral edges of the groove.
 		Jagt teaches having an average optical reflectance of greater than about 80% in a visible range of the spectrum  ([paragraph 0034] Jagt states, “The amount of reflectance may be tuned. It is typically desirable to achieve a high reflectivity, such to achieve a reflectance higher than 80%, preferably higher than 90%, more preferably higher than 95%. A typical layer thickness for the reflective coating ranges from about 1 micron to about 100 micron. A thicker layer typically leads to a higher reflectance”) at a location on the filled reflective material (fig. 5, 114 [paragraph 0034] Jagt states, “a reflective coating 114 which is arranged to reflect the light emitted by the light-emitting device 112 thereon”) inside lateral edges of the groove (see groove shown between pads 106 and 108).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the flexible multilayer construction having a groove filled with a reflective material as taught by Hussell with the average optical reflectance of greater than about 80% in a visible range of the spectrum at the .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al. 

Regarding claim 22 – Hussell teaches the flexible multilayer construction of claim 17, but fails to teach wherein the reflective material at least partially fills the groove by capillary action.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “reflective material at least partially fills the groove”, does not depend on its method of production, i.e. “capillary action”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Conclusion
:

Dummer (US PG. Pub. 20160029485) discloses solder pads, methods, and systems for circuitry components.
Oyu (US PG. Pub. 2014/0239318) discloses a light emitting device and manufacturing method thereof.
Halahmi et al. (US PG. Pub. 2012/0211268) discloses a light and heat resistant circuit board apparatus and method)
Basin et al. (US PG. Pub. 2011/0049545) discloses a LED package with phosphor plate and reflective substrate.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847